—Appeal by the People from so much of an order of the Supreme Court, Queens County (Blumenfeld, J.), dated *467July 20, 1998, as granted the separate motions of the defendants Louis Almonte and Freddy Hernandez to dismiss the indictment as against them pursuant to CPL 30.30.
Ordered that the order is reversed insofar as appealed from, on the law, and the indictment against the defendants Louis Almonte and Freddy Hernandez is reinstated.
The instant case involves an attempted murder which occurred on March 28, 1997. The People were obligated to be ready for trial within six months after March 30, 1997, the date on which the felony complaint was filed (see, CPL 30.30 [1] [a]). Upon our review of the record we find that the defendants were not denied their statutory right to a speedy trial. A codefendant requested a 13-day adjournment which was properly granted by the Supreme Court. Since the defendants were to be jointly tried, that 13-day period may not be charged to the People with respect to any of the defendants (see, CPL 30.30 [4] [b], [d]). Accordingly, the total time charged was within the permitted six calendar months.
In light of our determination, we need not reach the People’s remaining contentions. Bracken, J. P., Thompson, Friedmann and Smith, JJ., concur.